As filed with the Securities and Exchange Commission on November 25, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 03758 MATRIX ADVISORS VALUE FUND, INC. 747 Third Avenue, 31st Floor, New York, NY 10017 David A. Katz 747 Third Avenue, 31st Floor New York, NY 10017 1 (800) 366-6223 Copies to: Carol Gehl Godfrey & Kahn, S.C. 708 N. Water St. Milwaukee, WI 53202 Date of fiscal year end: June 30, 2015 Date of reporting period:September 30, 2014 Item 1. Schedule of Investments. Matrix Advisors Value Fund, Inc. Schedule of Investments September 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 99.9% Bank (Money Center): 3.9% JPMorgan Chase & Co. $ Bank (Processing): 3.5% State Street Corp. Bank (Regional): 3.3% BB&T Corp. Bank (Super Regional): 3.9% Wells Fargo & Co. Beverages: 2.3% PepsiCo, Inc. Chemicals: 3.3% EI du Pont de Nemours & Co. Computer and Peripherals: 3.1% Hewlett-Packard Co. Computer Software and Services: 6.1% Microsoft Corp. Symantec Corp. Teradata Corp. * Diversified Operations: 2.7% Johnson Controls, Inc. Drug (Generic): 2.9% Teva Pharmaceutical Industries, Ltd. - ADR Drug Store: 2.2% CVS Caremark Corp. Electrical Component: 3.0% TE Connectivity Ltd. Financial Services: 4.8% American Express Co. Capital One Financial Corp. Household Products: 3.4% The Procter & Gamble Co. Insurance (Diversified): 3.6% MetLife, Inc. Machinery: 2.2% Caterpillar, Inc. Machinery - Miscellaneous: 3.1% Eaton Corp Plc Medical Supplies: 9.8% Hologic, Inc. * Johnson & Johnson Zimmer Holdings, Inc. Oil & Gas Services: 3.5% Schlumberger Ltd. Oil/Gas (Domestic): 3.4% Devon Energy Corp. Petroleum (Integrated): 2.9% Chevron Corp. Petroleum (Producing): 6.2% ConocoPhillips Occidental Petroleum Corp. Pharmaceutical and Medicine Manufacturing: 0.7% Gilead Sciences, Inc * Precision Instruments: 2.6% Thermo Fisher Scientific, Inc. Restaurants: 2.5% McDonald's Corp. Securities Brokerage: 4.2% Morgan Stanley The Charles Schwab Corp. Semiconductors: 3.4% QUALCOMM, Inc. Telecommunications (Equipment): 3.4% Cisco Systems, Inc. TOTAL COMMON STOCKS (Cost $51,140,114) $ SHORT TERM INVESTMENTS - 0.2% Fidelity Institutional Money Market Portfolio TOTAL SHORT TERM INVESTMENTS (Cost $170,275) $ TOTAL INVESTMENTS (Cost $51,310,389): 100.1% Liabilities in Excess of Other Assets: (0.1)% ) TOTAL NET ASSETS: 100.0% $ * Non-Income Producing ADR - American Depository Receipt The cost basis of investment for federal income tax purposes at September 30, 2014, was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds' own market assumptions (unobservable inputs). These inputs are used in determining the value of each Fund's investments and are summarized in the following fair value hierarchy: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the company has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayments speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the company's own assumptions about the assumption a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ net assets as of September 30, 2014: Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) Description Total Equity Common Stock * $ $ - $ - $ Total Equity $ $ - $ - $ Short-Term Investments $ $ - $ - $ Total Investments in Securities $ $ - $ - $ * Refer to the Schedule of Investments for a breakout of common stocks by industry classification. There were no transfers between Level 1, Level 2, or Level 3. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Matrix Advisors Value Fund, Inc. By /s/ David A. Katz David A. Katz, President and Treasurer DateNovember 25, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ David A. Katz David A. Katz, President and Treasurer Date November 25, 2014
